Citation Nr: 1108202	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  06-20 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to October 10, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1986 to September 1987.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

On March 23, 2005, the Veteran filed a claim for an increased evaluation for his service-connected back disability.  In a June 2006 rating decision, the RO granted a temporary 100 percent evaluation from March 6, 2006 to September 30, 2006 under 38 C.F.R. § 4.30 for convalescence purposes associated with surgery for the Veteran's back disability, and assigned a 50 percent evaluation for the back disability from October 10, 2006.  In October 2006, the Veteran requested that the temporary total evaluation be extended.

In a March 2007 rating decision, the RO granted TDIU and service-connection for scar, postoperative residual to lumbar surgery, with an effective date of October 10, 2006 for both claims.  The RO noted that it had not acted upon the claim for extended convalescence benefits, finding that "the grant of benefits for individual unemployability is considered the greater benefit."  The Veteran filed a notice of disagreement with respect to the effective date of the TDIU claim.

On appeal in May 2009, the Board noted that the RO had mistakenly based the effective date on when another veteran's Form 21-8940 was received.  The Board further noted that the RO acknowledged this clear and unmistakable error (CUE) in the September 2008 SOC, but neglected to remedy it.  Instead, the RO determined that March 2006 treatment records were an informal claim for TDIU, and that, prior to grant of service connection for the scar, the Veteran's only service-connected disability (the back, which was evaluated at 50 percent) did not meet the schedular criteria for a grant of TDIU.  The Board remanded the case so that the RO could clarify the matter prior to the Board acting on a claim for an earlier effective date for TDIU.  

On appeal in November 2010, the Board determined that March 23, 2005 is the date of claim, but found that it was still unable to determine the correct effective date because the effective date assigned by the RO - October 10, 2006 - was not the date the claim was actually received.  Accordingly, the Board remanded the case so VA could readjudicate the TDIU using the correct date of the claim, including determining if referral on an extraschedular basis was warranted at any time prior to the date the schedular criteria for TDIU were met.  

The Board also referred the Veteran's service-connected scar claim back to the RO so that the correct effective date for service connection could be revisited in light of the November 2010 Remand Order.  There is no indication in the record that the RO has addressed this issue.  This must be done as a predicate to implementing the Remand instructions.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This is the third attempt by the Board to remedy errors that are the direct result of the RO's March 2007 decision granting TDIU and service connection for a related surgical scar using someone else's claim, and the AMC's inexplicable refusal to comply with the Board's May 2009 and November 2010 remand orders.

The Veteran seeks an earlier effective date for the grant of TDIU.  The effective date assigned - October 10, 2006 - is not the date the claim was actually received; the Board has determined that March 23, 2005 is the date the claim was received.  The RO had mistakenly based the effective date on when another veteran's Form 21-8940 was received.  In the May 2009 and November 2010 Remand Orders, the Board pointed out this CUE and noted that it was unable to determine the correct effective date based on the evidence in the claim file.   

Inexplicably, AMC  used the October 2006 date as the date of claim in the January 2011 supplemental statement of the case.

Furthermore, as the Board noted in the May 2009 and November 2010 Remand Orders, the Veteran does not meet the schedular criteria for TDIU at any time prior to the appropriate effective date of the award of the 10 percent rating for the associated surgical scar; and that matter (the appropriate date for service connection for the scar) has still not been addressed.  An effective date for TDIU prior to that time can only be made on an extraschedular basis and, notwithstanding the Board's November 2010 Remand Order, the AMC has not addressed  whether the claim should be referred to the Director of the Compensation and Pension Service for such consideration.  38 C.F.R. 4.16(b).  

VA must readjudicate the case using March 23, 2005 as the date of claim.  

In addition, the Board ordered the RO to obtain the Veteran's Las Vegas treatment records from March 2004 to November 2004.  The only Las Vegas treatment record added to the claim file since the November 2010 Remand is dated June 2004.  This record notes that it was a return visit.  It also notes that the Veteran was moving to Texas and would call if he wanted to make another appointment.  Thus, it appears that additional Las Vegas VAMC records prior to June 2004 exist.  All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The rest of the Veteran's Las Vegas VAMC treatment records should be obtained and associated with the claim file.

The Board is obligated by law to ensure that the RO complies with its directives.  Compliance by the RO is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and a further remand of the case will be mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Obtain outstanding VA treatment records from the Las Vegas, Nevada VAMC from March 2004 to June 2004.   
 
2. Then, using the appropriate effective date for the grant of service connection for the scar, readjudicate the TDIU claim on a schedular basis using March 23, 2005 as the date of claim.  

3. Then, determine whether the claim should be referred to the Director of the Compensation and Pension Service for consideration of a finding of TDIU on an extraschedular basis under 38 C.F.R.  § 4.16(b) for any time prior to the effective date of the schedular TDIU.

4. If the benefit sought remains denied, issue an SSOC and provide the appellant and his representative an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

